Case 2:20-cv-00064   ECF No. 1-1   filed 02/14/20   PageID.17 Page 1 of 20




         EXHIBIT 1
      Case 2:20-cv-00064           ECF No. 1-1    filed 02/14/20   PageID.18 Page 2 of 20




                 AMERICAN CIVIL LIBERTIES UNION
                 FOUNDATION

                 Washington

April 25, 2019

Office ofthe General Counsel (original)
U.S. Department of Homeland Security
Washington, DC 20528

Scott K. Falk, Chief Counsel (copy)
U.S. Customs and Border Protection
13{)0 Pennsylvania A venue NW
Washington, DC 20229

Chief Patrol Agent Henry Rolon (copy)
U.S. Customs and Border Protection
Spokane Sector Headquarters
10710 N. Newport Highway
Spokane, W A 99218

Re:     Notification of Incident and Claim for Damages under the Federa~ Tort Claims Act
        Muhanad SALEH, AKA Mohanad ELSHIEKY,                   8-221 (DOB:        1991)

Our offices represent Muhanad Saleh, A.K.A. Mohanad Elshieky (Mr. Elshieky) in his claim
against U.S. Customs and Border Protection (CBP), a subdivision ofthe U.S. Department of
Homeland Security (DHS). Enclosed please find the Claim for Damage, Injury, or Death
(Standard Form 95) (Ex. A), and Mr. Elshieky's authorization statement (Ex. B).

Pursuant to 28 U.S.C. § 2675(a) and 28 C.F.R. § 14.2(a), we hereby provide notification of an
incident that occasions liability under the Federal Tort Claims Act ("FTCA") and present a
demand for monetary damages in the amount of$250,000 resulting from CBP and ICE agents'
tortious conduct, including (1) false imprisonment; and (2) false arrest.

As explained below, CBP officers unlawfully detained Mr. Elshieky without justification, and on
the basis oflegally prohibited grounds. In short, CBP singled out Mr. Elshieky for inspection
based on his race while Mr. Elshieky was on board a bus at a bus stop in Spokane, Washington.
The officers then detained Mr. Elshieky, forcing him off the bus, despite lacking a reasonable
suspicion that he did not have lawful immigration status. Moreover, despite producing valid
papers reflecting his identity and lawful legal presence, the officers continued to unlawfully
detain Mr. Elshieky. As a direct and proximate result of CBP's unlawful conduct, Mr. Elshieky
suffered significant emotional and financial harm.
       Case 2:20-cv-00064     ECF No. 1-1      filed 02/14/20    PageID.19 Page 3 of 20




  I.     CBP's Unlawful Seizure and Detention of Mr. Elshieky

On January 27, 2019, Mr. Elshieky arrived at the Spokane Intermodal Center in Spokane,
Washington, on a bus from Pullman, Washington. His bus arrived shortly after 8:00 in the
morning, and Mr. Elshieky was scheduled to take a second bus from Spokane to Portland at
around 11 :3 0 that morning (Ex. C). The second bus arrived around 11 :15 AM. During the
layover, Mr. Elshieky waited at the bus station and left briefly to buy breakfast.

After his bus to Portland arrived, Mr. Elshieky joined other passengers in a line for boarding. He
then placed his baggage under the bus, entered the bus, and took a seat near the back, next to the
window. A few minutes later, two Customs and Border Protection officers boarded the
Greyhound bus. Mr. Elshieky had not seen any CBP officers prior to boarding, and initially
assumed the officers were Greyhound employees, matching passengers' IDs to their tickets.
After boarding, one officer stood at the front of the bus near the bus driver, while the other
officer began moving quickly towards the back of the bus. The officer did not question everyone
on board. Mr. Elshieky then observed the CBP officer questioning a man who appeared to be
Hispanic sitting nearby. The CBP officer permitted that man to remain on the bus after he
produced a U.S. passport. In addition, two other people of color were forced to exit the bus after
the CBP officer questioned them.

When the CBP officer arrived at Mr. Elshieky's seat, the officer asked Mr. Elshieky for
identification. Mr. Elshieky produced his valid, unexpired Oregon state driver's license (Ex. D).
The State of Oregon requires proof of lawful presence in the United States before providing a
driver's license to its residents. Or. Rev. Stat. § 807.021(1). Nevertheless, after reviewing Mr.
Elshieky's license, the CBP officer asked whether Mr. Elshieky was a U.S. citizen. Mr. Elshieky
responded that he was not a citizen, and at this point, the officer's demeanor shifted. He placed
one hand on the seat in front of Mr. Elshieky, and another on the seat beside him, blocking Mr.
Elshieky' s exit and restraining his movement from the seat. The officer then asked if Mr.
Elshieky had a passport, and Mr. Elshieky responded that he did not have one with him. After
hearing his response, the officer inquired whether Mr. Elshieky had any other form of
identification, and Mr. Elshieky began to produce his original employment authorization
document (EAD) issued by U.S. Citizenship and Immigration Services ("USCIS") (Ex. E).
However, the officer then ordered that Mr. Elshieky follow him off the bus, without even
reviewing this second form of identification.

Once off the bus, Mr. Elshieky provided his EAD to the CBP officer who had questioned him.
Other officers stood nearby, questioning the two other individuals ordered off of the bus; in total,
about five or six CBP officers stood nearby. Mr. Elshieky then began to explain his legal status
to the CBP officer who questioned him on the bus and to one other officer. He informed them
that he was lawfully present in the United States, as he had arrived in the United States on a Jl
visa in 2014. He explained that he then applied for asylum, and that USCIS had recently granted
him asylum in October 2018 (Ex. F). The officers then asked Mr. Elshieky ifhe had his asylum
approval document with him. He informed the officers that he does not carry the approval notice,
but pointed out that he had a valid, USCIS-issued EAD based on his asylum application, with all
his information on it. Instead of acknowledging the valid work permit, the officers retorted that
"illegals fake these [documents] all the time and use them." Mr. Elshieky tried again to explain



Notification of Incident and Claim for Damages under FTCA I Mohanad ELSHIEKY I Page 2
       Case 2:20-cv-00064     ECF No. 1-1      filed 02/14/20    PageID.20 Page 4 of 20




his status to the officers, but they disparagingly dismissed his explanations, claiming that "we' ve
heard this all before" and that "illegals say that all the time."

After Mr. Elshieky repeated that he was lawfully present in the United States, the second CBP
officer took the EAD and made a phone call. Mr. Elshieky was unable to hear the entire
conversation, but he heard the CBP officer reading off his information to the person on the other
end of the line. He was also able to hear that the person on the phone verified that some record of
Mr. Elshieky was in the system. However, after the phone call ended, the second CBP officer
claimed that there were no records of Mr. Elshieky' s asylum grant, and that all they knew was
that Mr. Elshieky arrived on a now-expired Jl visa.

Mr. Elshieky responded by once again informing the officers that USCIS had granted him
asylum in October 2018, but the officers insisted there were no records of his grant of asylum,
ignoring the obvious evidence presented by the EAD. Mr. Elshieky gave up trying to convince
the officers about his status, and instead stated that he wished to speak to his lawyer and wanted
his paperwork back. In response, the first CBP officer-the one who initially detained Mr.
Elshieky on the bus-yelled at Mr. Elshieky to take his hands out of his pockets. Mr. Elshieky
complied, but sensed that the officers' frustration was growing as he attempted to assert his
lawful status and rights. As a result, he became quiet. The officers then consulted one another,
whispering for a time. At the end of their conversation, the officers informed Mr. Elshieky that
they would "let him go this time," implying that they were doing him a favor-even though Mr.
Elshieky was at all times lawfully present and the CBP officials had no grounds to detain him.

The CBP officers' detention of Mr. Elshieky lasted around twenty minutes. After the officers let
him go, Mr. Elshieky boarded the bus, which by now was late, waiting for the CBP officers to
conclude their interrogation. The bus immediately left after Mr. Elshieky boarded for the second
time.

 II.     CBP Is Liable for False Arrest and False Imprisonment under the Federal Tort
         Claims Act

The CBP officers committed false arrest and false imprisonment of Mr. Elshieky when they
restrained him, restricted his freedom of movement, and compelled him to move without legal
authority. Restraint and imprisonment can be established by threat of force or by conduct
reasonably implying that force will be used. First, CBP officers blocked Mr. Elshieky's
movement by preventing his exit from his seat on the bus during their interrogation. To do so,
the CBP officer placed his hands on the seats in front of and beside Mr. Elshieky, making clear
that Mr. Elshieky was not free to leave or stop answering the officer's questions. Second, the
CBP officers continued to make clear that Mr. Elshieky could not terminate the encounter, leave
the situation, or get back on the bus by ordering Mr. Elshieky to disembark the bus and
questioning him further outside the bus.

Moreover, the officers did so without legal authority. Once Mr. Elshieky informed the CBP
officer on the bus that he was not a citizen, the officer blocked Mr. Elshieky' s exit and requested
further identification. But after Mr. Elshieky produced an original, valid EAD issued by USCIS,
CBP officers continued to hold Mr. Elshieky for nearly 20 minutes. Without any evidence



Notification of Incident and Claim for Damages under FTCA I Mohanad ELSHIEKY I Page 3
       Case 2:20-cv-00064     ECF No. 1-1      filed 02/14/20    PageID.21 Page 5 of 20




whatsoever, the officers insinuated that Mr. Elshieky was "illegal" and claimed that he was
making up his immigration story because "illegals say that all the time." Moreover, the officers'
actions appear motivated in part by race: CBP officers questioned whether Mr. Elshieky was a
U.S. citizen even after he provided his valid Oregon driver's license. Acquiring his license
required Mr. Elshieky to provide proof of lawful presence, and thus provided no reason for the
CBP officer to subsequently question Mr. Elshieky about his citizenship. Finally, the CBP officer
on the bus seized Mr. Elshieky without reasonable suspicion of unlawful presence. The
documents Mr. Elshieky provided to the CBP officers further demonstrate the absence of
reasonable suspicion that Mr. Elshieky was unlawfully present in the United States. The CBP
officers therefore lacked any authority to restrain Mr. Elshieky's movements.

III.     FTCA Damages

As a direct result of the CBP officers' actions, Mr. Elshieky suffered significant emotional harm.
At the time of the seizure, Mr. Elshieky feared that he could be unlawfully deported and was
afraid that he would be unable to contact anyone for assistance. Shaken by the officers' actions,
Mr. Elshieky burst into tears when here-boarded the bus and considered the frightening events
that had just occurred.

The events of that day have also produced lasting emotional trauma for Mr. Elshieky. Mr.
Elshieky believed that obtaining asylum would end his fear of returning to Libya. Instead, the
officers' actions have resulted in recurring nightmares for Mr. Elshieky that continue to this day.
The events of January 27,2019, also reignited Mr. Elshieky's symptoms of post-traumatic stress
disorder, making him fearful once more that he might end up in Libya, unable to flee to safety in
the United States.

Moreover, in the two weeks immediately following the incident, Mr. Elshieky had to cancel
several of his shows as a professional comedian. After trying to do one show, Mr. Elshieky
realized that the emotional trauma that he experienced on January 27 made him unable to
perform effectively. In addition, Mr. Elshieky publicized the CBP officers' action shortly after
the incident, frustrated at the unlawful and degrading treatment that he had received. After
publicizing these wrongful activities, Mr. Elshieky became the target of hateful, xenophobic, and
smearing messages that exacerbated the emotional harm he experienced because of the officers'
actions.

In addition, the CBP officers' actions offended Mr. Elshieky's sense of dignity and belonging.
Despite having finally obtained asylum-and the safety that status provides-CBP officers
treated Mr. Elshieky as someone without rights and without a voice. Instead, they profiled him as
an "illegal," disregarded his valid, original documentation, and disparaged his repeated attempt
to detail his lawful status.

IV.      Potential Constitutional Claims

In addition to the above-mentioned torts, the government's conduct may be characterized as
violating the right to be free of unreasonable searches and seizures under the Fourth Amendment
of the U.S. Constitution, and under Article I, Section 7 of the Washington State Constitution.



Notification of Incident and Claim for Damages under FTCA I Mohanad ELSHIEKY I Page 4
    Case 2:20-cv-00064        ECF No. 1-1      filed 02/14/20      PageID.22 Page 6 of 20




CBP agents seized and detained Mr. Elshieky even after he produced (1) government-issued
identification that requires evidence oflawful presence in the United States, and (2) a second
document issued by the Department of Homeland Security that demonstrates lawful presence in
the United States. The officers then proceeded to ignore Mr. Elshieky's repeated pleas that he
had asylum status, instead branding him an "illegal" without any basis whatsoever. Mr. Elshieky
may allege these constitutional violations in addition to the FTCA claims described above.

                                          *       *       *
CBP officers detained Mr. Elshieky after approaching him based on his race, and despite Mr.
Elshieky's production of valid identification that evidenced his lawful presence in the United
States. That detention results in liability under the Federal Tort Claims Act, and likely violates
Mr. Elshieky's Fourth Amendment and state constitutional rights. As a consequence, Mr.
Elshieky suffered significant emotional trauma and financial loss. For these reasons, Mr.
Elshieky submits this claim under the FTCA for compensation in the amount of $250,000.

If you have any questions, please do not hesitate to contact us.




           s
Leila Kang
Aaron Korthuis
NORTHWEST IMMIGRANT RIGHTS PROJECT
615 Second Ave., Ste. 400
Seattle, WA 98104
Tel: (206) 957-8611
Fax: (206) 587-4025

Lisa Nowlin
Eunice Hyunhye Cho
AMERICAN CIVIL LIBERTIES UNION OF WASHINGTON FOUNDATION
901 Fifth Avenue, Suite 630
Seattle, Washington 98164
Tel: (206) 624-2184




Notification of Incident and Claim for Damages under FTCA I Mohanad ELSHIEKY I Page 5
Case 2:20-cv-00064   ECF No. 1-1   filed 02/14/20   PageID.23 Page 7 of 20
Case 2:20-cv-00064   ECF No. 1-1   filed 02/14/20   PageID.24 Page 8 of 20




      EXHIBIT A
                    Case 2:20-cv-00064                        ECF No. 1-1                 filed 02/14/20              PageID.25 Page 9 of 20


              CLAIM FOR DAMAGE,                                         INSTRUCTIONS: Please read carefully the instructions on the                       FORM APPROVED
                                                                        reverse side and supply information requested on both sides of this               OMB N0. 1105-0008
               INJURY, OR DEATH                                         form. Use additional sheet(s) if necessary. See reverse side for
                                                                        additional instructions.

1. Submit to Appropriate Federal Agency:                                                            2. Name, address of claimant, and claimant's personal representative if any
                                                                                                       (See instructions on reverse). Number, Street, City, State and Zip code

See attached letter                                                                                  Mohanad Elshieky,

                                                                                                    See attached letter for counsel's information

3 TYPE OF EMPLOYMENT                      4. DATE OF BIRTH            5. MARITAL STATUS             6 DATEANDDAYOFACCIDENT                               7 TIME (AM OR PM)
     0   MILITARY      [g_] CIVILIAN               1991                                             01/27/2019                                           11:30 am
B. BASIS OF CLAIM (State in detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property involved, the place of occurrence and
     the cause thereof Use additional pages if necessary).


See attached letter




9                                                                                  PROPERTY DAMAGE
NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code).



BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED
(See instructions on reverse side)




10                                                                      PERSONAL INJURY/WRONGFUL DEATH

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT

See attached




11                                                                                     WITNESSES

                                NAME                                                                 ADDRESS (Number, Street, City, State, and Zip Code)

                  Unknown CBP officers
         Unknown bus passengers and driver


12 (See instructions on reverse)                                             AMOUNT OF CLAIM (in dollars)

12a. PROPERTY DAMAGE                     12b. PERSONAL INJURY                                 12c. WRONGFUL DEATH                    12d TOTAL (Failure to specify may cause
                                                                                                                                         forfeiture of your rights) .

                                         250,000.00                                                                                 250,000.00
I CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION A N,f FINAL SETTLEMENT OF THIS CLAIM.

13a    SIG~~~onreverseside)                                                                         13b. PHONE NUMBER OF PERSON SIGNING FORM 14, DATE OF SIGNATURE

                                                                                                                                                                 ~ 1-/Cf~/Cf
              v       r       f 1v1L PENALTY FOR PR~ENTING
                                      FRAUDULENT CLAIM
                                                                                                                 CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
                                                                                                                      CLAIM OR MAKING FALSE STATEMENTS

The claimant is liable to the United States Government for a civil penalty of not less than         Fine, imprisonment, or both . (See 18 U S.C 287, 1001 )
$5,000 and not more than $10,000, plus 3 times the amount of damages sustained
by the Government (See 31 U.S.C 3729)

Authorized for Local Reproduction                                               NSN 7540-00-634-4046                                         STANDARD FORM 95 (REV. 2/2007)
Previous Edition is not Usable                                                                                                               PRESCRIBED BY DEPT OF JUSTICE
                                                                                                                                             28 CFR 14 2
95-109
                  Case 2:20-cv-00064                          ECF No. 1-1                  filed 02/14/20                PageID.26 Page 10 of 20

                                                                                  INSURANCE COVERAGE

 In order that subrogation claims may be adjudicated, it is essential that the claimant provide the following information regarding the insurance coverage of the vehicle or property

15. Do you carry accident Insurance?      DYes         If yes, give name and address of insurance company (Number, Street, City, State, and Zip Code) and policy number. D              No

Not applicable



16. Have you filed a claim with your insurance carrier in this instance, and if so, is it full coverage or deductible?   DYes         D   No      17. If deductible, state amount,




Not applicable
18 If a claim has been filed with your carrier, what action has your insurer taken or proposed to take with reference to your claim? (It is necessary that you ascertain these facts)
Not applicable




19. Do you carry public liability and property damage insurance? D        Yes     If yes, give name and address of insurance carrier (Number, Street, City, State, and Zip Code). D       No

Not applicable




                                                                                       INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency" whose
employee(s) was involved in the incident. If the incident involves more than one claimant, each claimant should submit a separate
claim form.

                                                         Complete all items- Insert the word NONE where applicable.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL                                    DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL                             INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITIEN                                    THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY                                    TWO YEARS AFTER THE CLAIM ACCRUES.

Failure to completely execute this form or to supply the requested material within               The amount claimed should be substantiated by competent evidence as follows:
two years from the date the claim accrued may render your claim invalid. A claim
is deemed presented when it is received by the appropriate agency, not when it is                (a) In support of the claim for personal injury or death, the claimant should submit a
mailed.                                                                                          written report by the attending physician, showing the nature and extent of the injury, the
                                                                                                 nature and extent of treatment, the degree of permanent disability, if any, the prognosis,
                                                                                                 and the period of hospitalization, or incapacitation, attaching itemized bills for medical,
If instruction is needed in completing this form, the agency listed in item #1 on the reverse    hospital, or burial expenses actually incurred
side may be contacted Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Title 28, Code of Federal Regulations, Part 14
Many agencies have published supplementing regulations , If more than one agency is              (b) In support of claims for damage to property, which has been or can be economically
involved, please state each agency                                                               repaired, the claimant should submit at least two itemized signed statements or estimates
                                                                                                 by reliable, disinterested concerns, or, if payment has been made, the itemized signed
                                                                                                 receipts evidencing payment
The claim may be filled by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Government is submitted with the claim establishing express
authority to act for the claimant A claim presented by an agent or legal representative          (c) In support of claims for damage to property which is not economically repairable, or if
must be presented in the name of the claimant. If the claim is signed by the agent or            the property is lost or destroyed, the claimant should submit statements as to the original
legal representative, it must show the title or legal capacity of the person signing and be      cost of the property, the date of purchase, and the value of the property, both before and
accompanied by evidence of his/her authority to present a claim on behalf of the claimant        after the accident. Such statements should be by disinterested competent persons,
as agent, executor, administrator, parent, guardian or other representative                      preferably reputable dealers or officials familiar with the type of property damaged, or by
                                                                                                 two or more competitive bidders, and should be certified as being just and correct

If claimant intends to file for both personal injury and property damage, the amount for
each must be shown in item number 12 of this form.                                               (d) Failure to specify a sum certain will render your claim invalid and may result in
                                                                                                 forfeiture of your rights.

                                                                                   PRIVACY ACT NOTICE
This Notice is provided in accordance with the Privacy Act, 5 U.S.C 552a(e)(3), and              B. Principal Purpose: The information requested is to be used in evaluating claims_
concerns the information requested in the letter to which this Notice is attached.               C. Routine Use: See the Notices of Systems of Records for the agency to whom you are
    A Authority: The requested information is solicited pursuant to one or more of the              submitting this form for this information
       following 5 U.S.C 301, 28 U.S.C 501 et seq., 28 U.S.C. 2671 et seq., 28 C.F.R.            D Effect of Failure to Respond: Disclosure is voluntary However, failure to supply the
        Part 14                                                                                     requested information or to execute the form may render your claim "invalid ."

                                                                         PAPERWORK REDUCTION ACT NOTICE

This notice is solejy for the purpose of the Paperwork Reduction Act, 44 U.S.C 3501 Public reporting burden for this collection of information is estimated to average 6 hours per
response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed. and completing and reviewing the collection of
information Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts
Branch, Attention: Paperwork Reduction Staff, Civil Division, U.S. Department of Justice, Washington, DC 20530 or to the Office of Management and Budget Do not mail completed
form(s) to these addresses,

                                                                                                                                          STANDARD FORM 95 REV (2/2007) BACK
Case 2:20-cv-00064   ECF No. 1-1   filed 02/14/20   PageID.27 Page 11 of 20




       EXHIBITB
   Case 2:20-cv-00064     ECF No. 1-1    filed 02/14/20   PageID.28 Page 12 of 20




                              Claim Authorization Statement
I, Muhanad Saleh, am represented by attorneys at the American Civil Liberties Union
Foundation ofWashington (ACLU-WA) and the Northwest Immigrant Rights Project (NWIRP).
I authorize the ACLU-WA and NWIRP to submit a claim letter on my behalf to the Department
of Homeland Security (DHS) and Customs and Border Protection (CBP), and any other
government agency, requesting compensation for the events surrounding my detention by CBP
and the harm that action caused.



Muhanad   Saleh~                                              C)~/ ~:r {Qc
                                                              Date
                                                                                lJ
Case 2:20-cv-00064   ECF No. 1-1   filed 02/14/20   PageID.29 Page 13 of 20




       EXHIBITC
Case 2:20-cv-00064                                                      ECF No. 1-1                         filed 02/14/20                         PageID.30 Page 14 of 20




                                                 i                https://www.greyhound.com                                                                                                               •
                                                                                                                                                                                                          ••




          NORTHWESTERN TRAILWAYS, INC
                                                                                                                                        PRINT TICKET
                                                                   ECONOMY




                                                                                                                                                          GATE II- CHECK AT STATION

          ?A;;SENGER                                                     DEPA~T      r,.G    7 .'S   ;.·~       AQC! YIN,.>     a 30 Ar--1

          SALEH MUHANAD                                                  Pullman, WA                            Spokane,WA

          SCHEDULEJI                                               LEAVING ON                                   BOARDING AT

          NWL0735                                                  Sun Jan 27 2019                              6:45am
         Thlap.1rt ofyaurbtp wilt. with ourpartnorbul cvmpenr, NOATHWESTERNTRAILWAVS,INC.Someotawpartnet
         catnefs 1R l.Nble 10 honorprloftty ~but yruliiJtll get allhe ather !iJH1. perb lhlltcome with yourcholen fare ~
                                                                                                                                                       .fl..

                          v
             .
             0
             ~                                   CONFIRMATION II 18044771
             0
             0
                          <b
                          Ol




                                   I
             0            r-.
             .:!l
             0
                          '::t
                          Ill
                          0
                          0
                                                 TR I P

                                                 Pullman,WA
                                                             OPI~'IIN             ~RP['~<.,T~JAT



                                                                                  Portland, OR
                                                                                                            ~         IP T

                                                                                                                   1 of 2
                                                                                                                                                                 Tariff: PRO-ECON Tax:
                          Ol                                                                                                                                      0001179      81 of 426    0006200
             iii
                          N
             I!!          0\0                                                                                                                                    0260129005479844
             60           N
             0            0




                                                                                                                                                                            . ..
                                             rn <1 termo;. and conditiOn'S lound ,,t Y<'WW grf'yhound c?m S~>.-.tlNJ ~bo,p d             n·--tt   " w1thout regard to raceo color, cn~ed •     4J';llr\
                                         J    11   ph'pSICd! abil1ty For hl'lp pi(:I.:J~t~ call {800) 231-2222




         NORTHWESTERN TRAILWAYS, INC
                                                                                                                                         PRINT TICKET
                                                                   ECONOMY




                                                                                                                                                          GATE#- CHECK AT STATION



         SALEH MUHANAD                                                   Spokane, WA                            Portland, OR

         SCHEDULE It                                             LEAVING ON                                 BOARDING AT

         GLI6911                                                 Sun Jan 27 2019                            11:15 am


             0

             ..
             0
             N
             0
             0
                          ~
                          co
                                                 CONFIRMATION II 18044771
                          Ol
                                       ~
             0
                          ~
             .."'
             N            Ill



                                   I
                          0                      rq P        O~ll-.IN             TPIP Df    :..r   NAT,ON         TRIP T CKt    ~
             0            0                                                                                                                                      Tariff: PRO-ECON Tax:
             "'           Ol                     Pullman,WA                       Portland, OR                     2of2                                         oooso21       345 of 426     0006200
             ;\';
                          ~                                                                                                                                      0260229005479844
             r<           0
             ~            \0
             0            N                                                                                                                                               0260229005479844
             0
             0            0

     1 t.•.tt't: t   t.        '''lh         l        t t>r .,   .lnJ cond•t•an<; fuur,J <lt www CJrlc''l'lluund (.Urn Seat:rq .ib•Jd•d V(•h1c!t>s 1~ w•lhout ri:CJdrd to r<Ke colur cr12~!J rehq;on
                 .,.If (WI l           l .,f•f'l ~,    phy<;IC"-"1 olhil1ty    hPip, plea~•.-. Colli (800) 231-2 ....
Case 2:20-cv-00064   ECF No. 1-1   filed 02/14/20   PageID.31 Page 15 of 20




      EXHIBITD
Case 2:20-cv-00064      ECF No. 1-1        filed 02/14/20     PageID.32 Page 16 of 20




                                             OREGON
                                           SALEH . MUHANAO


                                       008            1991 Issue Date 01-02-2018
                                       Endorsements           Sex       First L censed
                                                              M        ~02-03-2017
                                       Restrictions           Height ~Weight
                                       B                      5'11"      180


   SALEH, MUHANAD
                                                                               LIMITED
                                                                               TERM

                                                                                                 .,


                                              111111111111111111111111111111111 1111111111 111
   CLASS: C -Any single vehicle with a GVWR of not more than 26,000 pounds with the
   proper endorsements. Any emergency vehicle operated by a firefighter.

                                      RESTRICTIONS
                                      B - corrective lenses
Case 2:20-cv-00064   ECF No. 1-1   filed 02/14/20   PageID.33 Page 17 of 20




       EXHIBITE
Case 2:20-cv-00064          ECF No. 1-1               filed 02/14/20               PageID.34 Page 18 of 20




        :31185826                   1111111111111111111111111111111111111 11111111111111111111 11111111111111111111111




             This card is not evidence of U.S. citizenship or permanent residence.
        This dotument is void if altered, and may be revoked by the U.S. Government.
     The person identified is authorized to work in the U.S. for the validity of this card.
                                                                                                        FORM 1-766 Rev. (10-2014)

           I tluld. 4hpln llfl U8 ....._ USPS: Mil to U8CIS, 7 Product way, LMISullllll. MO 84002


          ...
   IAUS        382210           5809 <<
   9 103144M1911194LB Y<<<<<<<<<<< 2
   SALEH << MUHANAD <M<AHMO UDA <<<<<<
Case 2:20-cv-00064   ECF No. 1-1   filed 02/14/20   PageID.35 Page 19 of 20




       EXHIBITF
Case 2:20-cv-00064    ECF No. 1-1   filed 02/14/20       PageID.36 Page 20 of 20




 DE AR.TMENT OF HOMELAND SECU I ~•...:..-~                         USCi                    l
                                                                                                 11
                                                                                                          I   I
                                                                                                                      1 111
                                                                                                                       '
 U S Customs and Border Protection  \' f                   L                                          ;       ~)      j
                                               ()ranted         }1'<f•:-tini~c·~                                          r'
 lk-partu~   Record                            D:O:'<II~ St.(' tiOII ~f'r. ,.                          ld ••, . ,....

                                              ltftneltJ~'•«''·~n    .•,...-.. ..   ·,~;.       ;Jr.,,,. ( ·•      ~       t




   1lb 110313 33                                                                                                                ,.
  [~J                2~1l I I IJ                                           &Ol,t,                      J?                      11
     I 'S~~E'~       I I_I j              I          L         ,,         Ji t 1                          j           I I
     1 ·~a~~"r~~o 1 M ~~Mpyo~ 1 _1 _J                                               1§~~"1 l                          1

     l   fBrA;: th•pl      I I l_ l_ l I I I I I l                                                                    I

                                                                                   C"8P , ,.,... I I          I Ill       •IKt

                                                                                               '-1 \1'1 , II Kl
